Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's submission filed on 11/19/20 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 12, 13, and 15-17 have been amended and claim 11 has been cancelled. Claims 1, 3, 5-10, and 12-17 remain pending in the present application, with claims 1 and 15-17 being independent.
Claim Interpretation
Claim 17 is objected to because of the following informalities:  
“first examination types;;” should be “first examination types;”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 16 & 17:
a storage unit configured to store ...
a history data reception unit configured to receive ...
a first selection unit configured to select ...
an output controller configured to control the output unit ...
an examination data reception unit configured to receive ...
a second selection unit configured to select ...
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, 5-10, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase “controlling an output device to output information ... indicating the order for the selected one or more first examination types to be performed” are considered to be new matter. Although [0037] of Applicant’s originally filed specification discloses that the order of examinations may be determined based on “operation states (e.g., time required for examination, the number of waiting patients, or the like) of various kinds of examination apparatuses” the specification does not disclose indicating the order for the selected one or more examination types to be performed. Applicant points to Fig. 1, [0031]-[0051], [0067], and [0069] for support of the amendments, however, these section appear to be void of support for indicating the order for the selected one or more examination types to be performed. Therefore, the phrase is considered to be new matter. Claims 15 – 17 recite substantially similar limitations and are thus rejected for substantially similar reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-10, and 12-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3, 5-10, and 12-15 are directed to a method (i.e., a process) and claims 16 and 17 are directed to a system (i.e., a machine).  Accordingly, claims 1, 3, 5-10, and 12-17 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Representative independent claim 1 includes limitations that recite an abstract idea.
Specifically, independent claim 1 recites:

receiving history data obtained from history taking of a patient; 
selecting, based on a result obtained from an artificial intelligence engine of the computer, one or more first examination types for a first examination from a first examination type group stored in a storage device in advance based on the history data, the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer; 
determining an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types; 
controlling an output device to output information indicating the one or more first examination types and indicating the order for the selected one or more first examination types to be performed;
receiving first examination data obtained from the first examination of the patient, wherein the first examination includes at least one of the one or more first examination types; 
selecting one or more possible diseases of the patient from a disease group stored in the storage device in advance based on the history data and the first examination data;
 determining a morbid probability for each of the one or more possible diseases based on the history data and the first examination data;
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device in advance based on the history data, the first examination data, the one or more possible diseases, and the morbid probability for each of the one or more possible diseases; and 


The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because selecting a first examination type based on patient history, determining an order for the one or more first examination types, then based on the results of the first examination selecting a possible disease the patient is suffering from and determining the morbid probability of the disease, and then selecting a second examination type based on the patient history, the results of the first examination, the possible diseases and morbid probabilities thereof is an observation/evaluation/ judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a computer, a storage device, an output device).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, representative independent claim 1 is directed toward at least one abstract idea.
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 15 and 1 is that Claim 1 recites less steps. Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claims 16/17, because the only difference between Claims 1 and 16/17 is that Claim 1 recites a method, whereas Claims 16/17 recites a system with an output controller, and a first/second selection unit, which as discussed below are deemed to merely be “additional elements” because they are generic computer components.
Dependent claims 3, 5-10, and 12-14 include other limitations for example claims 3, 5-10, and 12-14 further define the abstract idea (and thus fails to make the abstract idea any less abstract) because they merely further define the “selecting” steps (which were indicated as being part of the abstract idea) or introduce additional steps that are directed to an abstract idea; but these only serve to 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”    
In the present case, claims 1, 3, 5-17 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
A computer-based method for supporting ophthalmic examinations, wherein a computer performs the steps of:
receiving history data obtained from history taking of a patient (insignificant extra-solution activity - see MPEP 2106.05(g)); 
selecting, based on a result obtained from an artificial intelligence engine of the computer (apply it or equivalent - see MPEP 2106.05(f)), one or more first examination types for a first examination from a first examination type group stored in a storage device in advance (apply it or equivalent - see MPEP 2106.05(f)) based on the history data, the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer; 
determining an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types; 
controlling an output device to output information indicating the one or more first examination types and indicating the order for the selected one or more first examination types to be performed (apply it or equivalent - see MPEP 2106.05(f) & insignificant extra-solution activity - see MPEP 2106.05(g));
receiving first examination data obtained from the first examination of the patient, wherein the first examination includes at least one of the one or more first examination types (insignificant extra-solution activity - see MPEP 2106.05(g)); 
selecting one or more possible diseases of the patient from a disease group stored in the storage device in advance (apply it or equivalent - see MPEP 2106.05(f)) based on the history data and the first examination data;
 determining a morbid probability for each of the one or more possible diseases based on the history data and the first examination data;
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device (apply it or equivalent - see MPEP 2106.05(f)) in advance based on the history data, the first examination data, the one or more possible diseases, and the morbid probability for each of the one or more possible diseases; and 
controlling the output device to output information indicating the one or more second examination types (apply it or equivalent - see MPEP 2106.05(f) & insignificant extra-solution activity - see MPEP 2106.05(g)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of selecting a first examination type based on patient history, determining an order for the one or more first examination types, then based on the results of the first examination selecting a possible disease the patient is suffering from and determining the morbid probability of the disease, and then selecting a second examination type based on the patient history, the results of the first examination, the possible diseases and morbid probabilities thereof thereof by utilizing a general purpose a computer, a storage device, an output device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving history data and examination results and data output by outputting examination types – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of a computer based method for supporting ophthalmic examinations, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 3, 5-10, and 12-17 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (computer, a storage device, an output device) that serves to perform generic computer functions that serve to merely link the 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving history data and examination results and data output by outputting examination types – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of a computer based method for supporting ophthalmic examinations, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a storage device and output device
Dependent claims 3, 5-10, and 12-14 include other limitations for example claims 3, 5-10, and 12-14 further define the abstract idea (and thus fails to make the abstract idea any less abstract) because they merely further define the “selecting” steps (which were indicated as being part of the abstract idea) or introduce additional steps that are directed to an abstract idea, claim 11 recites further details as to components of the generic computer structures, i.e., an artificial intelligence engine without discussing how it is connected to the rest of the system or how it is used to effect the system; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received history data or examination data) to be manipulated, an 
Therefore claims 1, 3, 5-10, and 12-17 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004/126981A to Harano et al (hereinafter “Harano”) in view of US 2015/0193583 to McNair et al (hereinafter “McNair”) and further in view of US Fateh and further in view of US 2002/0152107 to Mifune et al (hereinafter “Mifune”) and further in view of US 6,032,678 to Rottem. 
Regarding claim 1, Harano discloses computer-based method for supporting examinations, wherein a computer performs the steps of (Abstract, [0198] – a computer performs the medical support system described broadly in the Abstract):
receiving history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]); 
selecting, one or more first examination types for a first examination from a first examination type group stored in a storage device in advance based on the history data ([0177]-[00178]; a flowchart questionnaire group of questions corresponding to the chief complaint is acquired, which is interpreted as selecting a set of questions, i.e., a first examination, from the HDD183 of the server device 163, i.e., a hard drive disk or storage device which the questions are stored on in advance, based on the chief complaint of the patient); 
controlling an output device to output information indicating the one or more first examination types ([0177] the flowchart questionnaire group corresponding to the chief complaint of the patient is sent from the server device to the mobile device of the patient. Which is interpreted as the mobile device, i.e., the output device outputs the flowchart questionnaire group to the user to be answered; presenting the questions is interpreted to be an indication of the one or more first examination types.); 
receiving first examination data obtained from the first examination of the patient, wherein the first examination includes at least one of the one or more first examination types ([0177]-[0178]; the server device receives all the answers to the flowchart questionnaire group);  
([0179] the server selects the acceleration questionnaire, interpreted to be the second examination type group, from the HDD183 of the server device 163 based on the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint); 
controlling the output device to output information indicating the one or more second examination types ([0179] the server device 163 sends the accelerated questionnaire to the mobile device to be answered by the user; presenting the questions is interpreted to be an indication of the one or more second examination types.).
Harano does not disclose computer-based method for supporting ophthalmic examinations: 
selecting, based on a result obtained from an artificial intelligence engine of the computer, one or more first examination types ... the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
determining an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types;
controlling an output device to output information ... indicating the order for the selected one or more first examination types to be performed
selecting one or more possible diseases of the patient from a disease group stored in the storage device in advance based on the history data and the first examination data; 
 determining a morbid probability for each of the one or more possible diseases based on the history data and the first examination data; and 

However, McNair teaches, in [0090], that it is old and well known in the art of determining a clinical diagnosis, to select, based on a result obtained from an artificial intelligence engine of the computer, one or more first examination types (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process) to improve the efficiency of the detection process. See McNair [0050].
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of processing history data received by the system from the patient disclosed by Harano to include natural language processing as disclosed by McNair to improve the efficiency of the detection process. See McNair [0050].

However, Fateh teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to use a computer based method including a series of questions to conduct ophthalmic examination and that the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer ([0027], [0031]-[0032] disclose using a computer based method and device to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to, through a series of questions, receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]) because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system. See [0002]-[0004] and [0016].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations, e.g., including a series of questions, as taught by Harano to specifically support computer based ophthalmic examinations, including a series of questions, where the first examination type includes examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer as taught by Fateh because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system, e.g., see Fateh [0002]-[0004] and [0016], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Mifune teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to determine an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types (Fig. 4 and [0025], [0028]-[0029] teach determining the examination time for a patient based on the availability in the system for the specific examination type, i.e., determining an order in which the exam can be performed based on the operation, in this case, availability/wait time, of the apparatus associated with the examination. Examiner notes that while Mifune teaches determining an order for different examinations based on the earliest available time slots, under a broadest interpretation only one examination is needed to be determined); 
controlling an output device to output information ... indicating the order for the selected one or more first examination types to be performed ([0046]-[0049] teaches that the time for each exam, could be just one, is displayed on a display device, interpreted as including controlling an output device to output the order) to minimize the amount of time being wasted. See Mifune [0009].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by Harano to determine an order for the selected one or more exam types based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types, and to control an output device to output the order for the selected one or more first exam types to be performed as taught by Mifune to minimize the amount of time being wasted, e.g., see Mifune [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Rottem teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to select one or more possible diseases of the patient from a disease group stored in the storage device in advance based on the history data and the first examination data (Col 4 lns 10-48 discloses that following the first examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated); and
 determine a morbid probability for each of the one or more possible diseases based on the history data and the first examination data (Col 4 lns 10-48 discloses that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof.); and 
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device in advance based on the history data and the first examination data the one or more possible diseases, and the morbid probability of each of the one or more possible diseases (Col 4 lns 39-48 discloses providing additional recommendations for additional examinations, interpreted as a second examination based on the data received from the patient, the first exam data, and based on the disease and the morbid probability); to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability. See Rottem Col 4 lns 39-48.
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by Harano to select one or more possible diseased from a first disease group based on the first examination data and determine a morbid probability for each possible disease as taught by Rottem to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability, e.g., see Rottem Col 4 lns 39-48, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 6, depending on claim 1, Harano further discloses wherein the computer receives second examination data obtained from the second examination of the patient, wherein the second examination includes at least one of the one or more second examination types ([0179]-[0180] the server device 163 acquired the data from the mobile phone after sending the accelerated questionnaire, therefore it is interpreted as receiving second examination data), 
([0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability, i.e., based on all of the previously received data, the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor), and 
the computer controls the output device to output information indicating the one or more third examination types ([0058], [0127]-[0130], [0188]; the device outputting the urgency level to seek an examination by a doctor, i.e., the third examination type is considered to be the computer controlling the output device to output information indicating the third examination type).

Regarding claim 7, depending on claim 6, Harano further discloses wherein the computer selects one or more possible diseases of the patient from a disease group stored in the storage device in advance based on the history data, the first examination data, and the second examination data ([0180]-[0182] the device outputs a ranked list of possible diseases stored on the HDD that the patient may be suffering from based on the received chief complaint, the answers to the flowchart questionnaire, and the acceleration questionnaire), and 
selects the one or more third examination types based on the one or more possible diseases ([0058], [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor).

Regarding claim 8, depending on claim 7, Harano further discloses wherein the computer controls the output device to output information indicating the one or more possible diseases together with the information indicating the one or more third examination types ([0058], [0127]-[0130], [0182], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the diseases that they may be ailed by and the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor).

Regarding claim 9, depending on claim 7, Harano further discloses wherein the computer determines a morbid probability for each of the one or more possible diseases based on the history data, the first examination data, and the second examination data ([0180]-[0181] using the answers to the chief complaint, the flowchart questionnaire, and the accelerated questionnaire the server device calculates the occurrence frequency and then the score for each disease which is interpreted to be the morbid probability), and 
selects the one or more third examination types based on the one or more possible diseases and one or more morbid probabilities thereof ([0058], [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the third examination type of an examination by a doctor).

Regarding claim 10, depending on claim 9, Harano further discloses wherein the computer controls the output device to output information indicating the one or more possible diseases ([0183] detailed information about each disease is outputted) and information indicating the one or more morbid probabilities together with the information indicating the one or more third examination types ([0129]-[0130] the morbid probability is displayed with the list of diseases as well as the indication as to urgency for the third examination type of an examination by a doctor).

Regarding claim 12, depending on claim 1, Harano discloses selection of the first examination type and the second examination type based on the received history data as discussed above in claim 1. 
Harano does not disclose wherein the history data comprises a natural language, and the computer performs at least one of selection of the first examination types and selection of the second examination types based on the result obtained by the artificial intelligence engine by applying natural language processing to the history data.
However, McNair teaches, in [0090], that it is old and well known in the art of determining a clinical diagnosis for the history data to comprise a natural language, and for the computer to perform at least one of selection of the first examination types and selection of the second examination types based on the result obtained by the artificial intelligence engine by applying natural language processing to the history data (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process) to improve the efficiency of the detection process. See McNair [0050].
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of 

Regarding claim 14, depending on claim 1, Harano further discloses wherein the computer controls a display device to display a screen for medical care appointment based on at least the history data and the first examination data, the computer receives information input to the screen, and the computer performs processing for medical care appointment of the patient based on the received information ([0187]-[0188] the mobile device displays a reservation interface allowing the patient to make an appointment based on the chief complaint, the flowchart questionnaire, and the accelerated questionnaire, and the mobile device receives input from the user to establish the appointment).

Regarding claim 15, Harano discloses a computer-based method for supporting medical examinations, wherein a computer performs the steps of (Abstract, [0198] – a computer performs the medical support system described broadly in the Abstract):
receiving history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]); 
receiving examination data obtained from an examination of the patient ([0177]-[0178]; the server device receives all the answers to the flowchart questionnaire group); 
selecting one or more examination types for another examination from an examination type group stored in a storage device in advance based on the history data and the examination data; and
controlling an output device to output information indicating the one or more examination types ([0179] the server selects the acceleration questionnaire, interpreted to be the examination type, from the HDD183 of the server device 163 based on the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint).
Harano does not disclose computer-based method for supporting ophthalmic examinations: 
the examination obtained by ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
selecting one or more possible diseases of the patient from a disease group stored in a storage device in advance based on the history data and the examination data; 
 determining a morbid probability for each of the one or more possible diseases based on the history data and the examination data; and 
selecting, based on a result obtained from an artificial intelligence engine of the computer, one or more examination types for another examination from a an examination type group stored in the storage device in advance based on the history data and the examination data the one or more possible diseases, and the morbid probability of each of the one or more possible diseases;
determining an order for the selected one or more examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types;
controlling an output device to output information ... indicating the order for the selected one or more examination types to be performed.

McNair teaches, in [0090], that it is old and well known in the art of determining a clinical diagnosis, to select, based on a result obtained from an artificial intelligence engine of the computer, one or more examination types (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process) to improve the efficiency of the detection process. See McNair [0050].
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of processing data received by the system from the patient disclosed by Harano to include natural language processing as disclosed by McNair to improve the efficiency of the detection process. See McNair [0050].

Fateh teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to use a computer based method including a series of questions to conduct the examination obtained by ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer ([0027], [0031]-[0032] disclose using a computer based method and device to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]) because optometrists schedules do not cater to the patient and utilizing the computer based method including a series of questions to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system. See [0002]-[0004] and [0016].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations, e.g., including a series of questions, as taught by Harano to specifically support ophthalmic examinations, including a series of questions, where the examination type includes 

Mifune teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to determine an order for the selected one or more examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more examination types (Fig. 4 and [0025], [0028]-[0029] teach determining the examination time for a patient based on the availability in the system for the specific examination type, i.e., determining an order in which the exam can be performed based on the operation, in this case, availability/wait time, of the apparatus associated with the examination. Examiner notes that while Mifune teaches determining an order for different examinations based on the earliest available time slots, under a broadest interpretation only one examination is needed to be determined); 
controlling an output device to output information ... indicating the order for the selected one or more examination types to be performed ([0046]-[0049] teaches that the time for each exam, could be just one, is displayed on a display device, interpreted as including controlling an output device to output the order) to minimize the amount of time being wasted. See Mifune [0009].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting 

Rottem teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to select one or more possible diseases of the patient from a disease group stored in a storage device in advance based on the history data and the examination data (Col 4 lns 10-48 discloses that following the examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated); and
 determine a morbid probability for each of the one or more possible diseases based on the history data and the examination data (Col 4 lns 10-48 discloses that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof.); and 
selecting one or more examination types for a another examination from an examination type group stored in the storage device in advance based on the history data and the examination data the one or more possible diseases, and the morbid probability of each of the one or more possible diseases (Col 4 lns 39-48 discloses providing additional recommendations for additional examinations, interpreted as another examination based on the data received from the patient, the exam data, and based on the disease and the morbid probability); to help guide the physician in the form of recommendations for 
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by Harano to select one or more possible diseases from examination data and determine a morbid probability for each possible disease and to recommend another examination based on all of the data received and generated as taught by Rottem to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability, e.g., see Rottem Col 4 lns 39-48, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 16, Harano discloses a system for supporting medical examinations, (Abstract) the system comprising: 
a storage unit configured to store a first examination type group, a second examination type, and a disease group in advance ([0198] disclose that the flowchart questions, acceleration questions, and disease groups are received from the HDD (hard drive disk) therefore the HDD is interpreted to be configured to store the first examination type group and a second examination type group. See also [0179].); 
a history data reception unit configured to receive history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163, i.e., the history data reception unit. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]);
a first selection unit configured to select one or more first examination types for a first examination from the first examination type group based on the history data ([0177]-[00178]; a flowchart questionnaire group of questions corresponding to the chief complaint is acquired by the server device, i.e., the first selection unit, which is interpreted as selecting a set of questions, i.e., a first examination, from the HDD183 of the server device 163, i.e., a hard drive disk or storage device which the questions are stored on in advance, based on the chief complaint of the patient); 
an output unit ([0179] discloses the system includes a screen display); 
an output controller configured to control the output unit to output information indicating the one or more first examination types ([0177] the flowchart questionnaire group corresponding to the chief complaint of the patient is sent from the server device to the mobile device of the patient. Which is interpreted as the mobile device, i.e., the output controller, outputs the flowchart questionnaire group to the user to be answered; presenting the questions is interpreted to be an indication of the one or more first examination types.); 
an examination data reception unit configured to receive first examination data obtained from the first examination of the patient, wherein the first examination includes at least one of the one or more first examination types ([0177]-[0178]; the server device, i.e., examination data reception unit, receives all the answers to the flowchart questionnaire group); and 
a second selection unit configured to select one or more second examination types for a second examination from the second examination type group based on the history data and the first examination data ([0179] the server, i.e., second selection unit, selects the acceleration questionnaire, interpreted to be the second examination type group, from the HDD183 of the server device 163 based on the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint), 
wherein the output controller controls the output unit to output information indicating the one or more second examination types ([0179] the server device 163 sends the accelerated questionnaire to the mobile device, i.e., the output controller, to be answered by the user; presenting the questions on the screen of the mobile device is interpreted to be an indication of the one or more second examination types.).
Harano does not disclose a system for supporting ophthalmic examinations, the system comprising:
selecting the first examination from the first examination type group based on the history data based on a result obtained by an artificial intelligence engine of the first selection unit, and 
determine an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types;
controlling the output unit to output information ... indicating the order for the selected one or more first examination types to be performed;
first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
a second selection unit configured to select one or more second examination types for a second examination from the second examination type group based on the history data and the first examination data, one or more possible diseases selected based on the first examination data and the history data, and a morbid probability for each of the one or more possible diseases;
wherein the output controller controls the output unit to output information indicating the one or more second examination types, and the morbid probability for each of the one or more possible diseases based on the history data and the first examination data.

McNair teaches, in [0090], that it is old and well known in the art of determining a clinical diagnosis, to select the first examination from the first examination type group based on the history based on a result obtained by an artificial intelligence engine of the first selection unit (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process) to improve the efficiency of the detection process. See McNair [0050].
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of processing history data received by the system from the patient disclosed by Harano to include natural language processing as disclosed by McNair to improve the efficiency of the detection process. See McNair [0050].

However, Fateh teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a system to support ophthalmic examinations including a series of questions and that the first examination types comprises ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer ([0027], [0031]-[0032] disclose using a computer based method and device to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]) because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system. See [0002]-[0004] and [0016].


Mifune teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to determine an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types (Fig. 4 and [0025], [0028]-[0029] teach determining the examination time for a patient based on the availability in the system for the specific examination type, i.e., determining an order in which the exam can be performed based on the operation, in this case, availability/wait time, of the apparatus associated with the examination. Examiner notes that while Mifune teaches determining an order for different examinations based on the earliest available time slots, under a broadest interpretation only one examination is needed to be determined); 
controlling the output unit to output information ... indicating the order for the selected one or more first examination types to be performed ([0046]-[0049] teaches that the time for each exam, could be just one, is displayed on a display device, interpreted as including controlling an output device to output the order) to minimize the amount of time being wasted. See Mifune [0009].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by Harano to determine an order for the selected one or more exam types based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types, and to control an output device to output the order for the selected one or more first exam types to be performed as taught by Mifune to minimize the amount of time being wasted, e.g., see Mifune [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Rottem teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a system to include a second selection unit configured to select one or more second examination types for a second examination from the second examination type group based on the history data and the first examination data, one or more possible diseases selected based on the first examination data and the history data, and a morbid probability for each of the one or more possible diseases (Col 4 lns 10-48 discloses that following the first examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated; that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof; and discloses providing additional recommendations for the system including a selection unit, i.e., software, to recommend a several additional examinations based on all of the information received as well as the possible diseases and the morbid probabilities); and
 (Col 4 lns 10-48 discloses that following the first examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated; that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof; and discloses providing additional recommendations for the system including a selection unit, i.e., software, to recommend a several additional examinations based on all of the information received as well as the possible diseases and the morbid probabilities) to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability. See Rottem Col 4 lns 39-48.
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the system for supporting examinations as taught by Harano to include a selection unit to select a second exam type based on the history data, the first exam data, one or more possible diseased from a first disease group based on the first examination data and a morbid probability for each possible disease, and a controller to output information indicating the second exam type and the morbid probability for each of the possible diseases as taught by Rottem to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability, e.g., see Rottem Col 4 lns 39-48, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(Abstract) the system comprising: 
a storage unit configured to store a first examination type group, a second examination type, and a disease group in advance ([0198] disclose that the flowchart questions, acceleration questions, and disease groups are received from the HDD (hard drive disk) therefore the HDD is interpreted to be configured to store the first examination type group and a second examination type group. See also [0179].); 
a history data reception unit configured to receive history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163, i.e., the history data reception unit. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]);
a first selection unit configured to select one or more first examination types for a first examination from the first examination type group based on the history data ([0177]-[00178]; a flowchart questionnaire group of questions corresponding to the chief complaint is acquired by the server device, i.e., the first selection unit, which is interpreted as selecting a set of questions, i.e., a first examination, from the HDD183 of the server device 163, i.e., a hard drive disk or storage device which the questions are stored on in advance, based on the chief complaint of the patient); 
an output controller configured to control an output device to output information indicating the one or more first examination types ([0179] discloses the system includes a screen display; [0177] the flowchart questionnaire group corresponding to the chief complaint of the patient is sent from the server device to the mobile device of the patient. Which is interpreted as the mobile device, i.e., the output controller, outputs the flowchart questionnaire group to the user to be answered; presenting the questions is interpreted to be an indication of the one or more first examination types.); 
([0177]-[0178]; the server device, i.e., examination data reception unit, receives all the answers to the flowchart questionnaire group); and 
a second selection unit configured to select one or more second examination types for a second examination from the second examination type group based on the history data and the first examination data ([0179] the server, i.e., second selection unit, selects the acceleration questionnaire, interpreted to be the second examination type group, from the HDD183 of the server device 163 based on the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint), 
wherein the output controller controls the output device to output information indicating the one or more second examination types ([0179] the server device 163 sends the accelerated questionnaire to the mobile device, i.e., the output controller, to be answered by the user; presenting the questions on the screen of the mobile device is interpreted to be an indication of the one or more second examination types.).
Harano does not disclose a system for supporting ophthalmic examinations, the system comprising:
selecting the first examination from the first examination type group based on the history data based on a result obtained by an artificial intelligence engine of the first selection unit, and 
determine an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types;
controlling the output unit to output information ... indicating the order for the selected one or more first examination types to be performed;

a second selection unit configured to select one or more second examination types for a second examination from the second examination type group based on the history data and the first examination data, one or more possible diseases selected based on the first examination data and the history data, and a morbid probability for each of the one or more possible diseases;
wherein the output controller controls the output unit to output information indicating the one or more second examination types, and the morbid probability for each of the one or more possible diseases based on the history data and the first examination data.

McNair teaches, in [0090], that it is old and well known in the art of determining a clinical diagnosis, to select the first examination from the first examination type group based on the history data based on a result obtained by an artificial intelligence engine of the first selection unit (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process) to improve the efficiency of the detection process. See McNair [0050].
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of processing history data received by the system from the patient disclosed by Harano to include natural language processing as disclosed by McNair to improve the efficiency of the detection process. See McNair [0050].

([0027], [0031]-[0032] disclose using a computer based method and device to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]) because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system. See [0002]-[0004] and [0016].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the system for supporting examinations, e.g., including a series of questions, as taught by Harano to specifically support ophthalmic examinations, e.g., including a series of questions, where the first examination type includes examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer as taught by Fateh because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system, e.g., see Fateh [0002]-[0004] and [0016], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

determine an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types (Fig. 4 and [0025], [0028]-[0029] teach determining the examination time for a patient based on the availability in the system for the specific examination type, i.e., determining an order in which the exam can be performed based on the operation, in this case, availability/wait time, of the apparatus associated with the examination. Examiner notes that while Mifune teaches determining an order for different examinations based on the earliest available time slots, under a broadest interpretation only one examination is needed to be determined); 
controlling the output unit to output information ... indicating the order for the selected one or more first examination types to be performed ([0046]-[0049] teaches that the time for each exam, could be just one, is displayed on a display device, interpreted as including controlling an output device to output the order) to minimize the amount of time being wasted. See Mifune [0009].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by Harano to determine an order for the selected one or more exam types based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types, and to control an output device to output the order for the selected one or more first exam types to be performed as taught by Mifune to minimize the amount of time being wasted, e.g., see Mifune [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

 (Col 4 lns 10-48 discloses that following the first examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated; that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof; and discloses providing additional recommendations for the system including a selection unit, i.e., software, to recommend a several additional examinations based on all of the information received as well as the possible diseases and the morbid probabilities); and
wherein the output controller controls the output unit to output information indicating the one or more second examination types, and the morbid probability for each of the one or more possible diseases based on the history data and the first examination data (Col 4 lns 10-48 discloses that following the first examination, i.e., the initial screening, a matrix of possible conditions relative to the first examination details is generated; that based on the information received the system calculates a probability of the patient having the disease, interpreted as morbid probability, and when it is above a threshold the operator can view the details of the disease and the probability thereof; and discloses providing additional recommendations for the system including a selection unit, i.e., software, to recommend a several additional examinations based on all of the information received as well as the possible diseases and the morbid probabilities) to help guide the physician in the form of recommendations for conducting additional testing based on the disease and the morbid probability. See Rottem Col 4 lns 39-48.


Alternatively Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harano in view of McNair and further in view of Fateh and further in view of Mifune.
Regarding claim 1, Harano discloses a computer-based method for supporting medical examinations comprising ophthalmic measurements and/or ophthalmic imaging, wherein a computer performs the steps of (Abstract, [0198] – a computer performs the medical support system described broadly in the Abstract):
receiving history data obtained from history taking of a patient ([0176] “the chief complaints” are received by the server device 163. Chief complaints of a patient are interpreted to be history data of a patient per description of “History Taking” in Applicant’s originally filed Specification [0032]-[0035]); 
selecting one or more first examination types for a first examination from a first examination type group stored in a storage device in advance based on the history data ([0177]-[00179]; following processing of the chief complaint, the system selects a flowchart questionnaire and then an acceleration questionnaire for the patient to answer, i.e., a first examination, from the HDD183 of the server device 163, i.e., a hard drive disk or storage device which the questions are stored on in advance, based on the chief complaint of the patient); 
controlling an output device to output information indicating the one or more first examination types ([0177] the flowchart questionnaire group corresponding to the chief complaint of the patient is sent from the server device to the mobile device of the patient. Which is interpreted as the mobile device, i.e., the output device outputs the flowchart questionnaire group, step 1 of the first examination, to the user to be answered; presenting the questions is interpreted to be an indication of the one or more first examination types.); 
receiving first examination data obtained from the first examination of the patient, wherein the first examination includes at least one of the one or more first examination types ([0177]-[0179]; the server device receives all the answers to the flowchart questionnaire group and the acceleration group);  
selecting one or more possible diseases of the patient from a disease group stored in the storage device in advance based on the history data and the first examination data ([0180]-[0182] the device outputs a ranked list of possible diseases stored on the HDD that the patient may be suffering from based on the received chief complaint, the answers to the flowchart questionnaire, and the acceleration questionnaire);
 determining a morbid probability for each of the one or more possible diseases based on the history data and the first examination data ([0180]-[0181] using the answers to the chief complaint, the flowchart questionnaire, and the accelerated questionnaire the server device calculates the occurrence frequency and then the score for each disease which is interpreted to be the morbid probability);
selecting one or more second examination types for a second examination from a second examination type group stored in the storage device in advance based on the history data and the first examination data ([0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability, i.e., based on all of the previously received data, the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the second examination type of an examination by a doctor), the one or more possible diseases, and the morbid probability of each of the one or more possible diseases ([0058], [0127]-[0130], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the second examination type of an examination by a doctor); and 
controlling the output device to output information indicating the one or more second examination types ([0058], [0127]-[0130], [0188]; the device outputting the urgency level to seek an examination by a doctor, i.e., the second examination type is considered to be the computer controlling the output device to output information indicating the third examination type).
Harano does not disclose computer-based method for supporting ophthalmic examinations: 
selecting, based on a result obtained from an artificial intelligence engine of the computer, one or more examination types; the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer;
determining an order for the selected one or more examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types;
controlling an output device to output information ... indicating the order for the selected one or more examination types to be performed.

, based on a result obtained from an artificial intelligence engine of the computer, one or more first examination types (Figs. 4A-4K, [0090] discloses using a natural language processing engine, interpreted as the artificial intelligence engine, to process natural language received by the system from the patient and then utilizing the processed natural language in the decision making process) to improve the efficiency of the detection process. See McNair [0050].
Therefore it would have been obvious for one of ordinary skill in the art of determining a clinical diagnosis before the effective filing date of the claimed invention to have modified the method of processing history data received by the system from the patient disclosed by Harano to include natural language processing as disclosed by McNair to improve the efficiency of the detection process. See McNair [0050].

Fateh teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to use a computer based method including a series of questions to conduct ophthalmic examination and that the first examination types comprising ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer ([0027], [0031]-[0032] disclose using a computer based method and device to carry out a visual acuity test, Fig. 4 and [0036]-[0040] further discloses the computer based method of supporting ophthalmic exams is able to receive patient data, respond accordingly, and select examinations based on the responses from the patient, e.g., pressure within the eye reveals that additional testing is needed. See also [0046]-[0049]) because optometrists schedules do not cater to the patient and utilizing the computer based method to perform ophthalmic examinations can render test results that are more accurate and reliable over prior system. See [0002]-[0004] and [0016].

Mifune teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to determine an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types (Fig. 4 and [0025], [0028]-[0029] teach determining the examination time for a patient based on the availability in the system for the specific examination type, i.e., determining an order in which the exam can be performed based on the operation, in this case, availability/wait time, of the apparatus associated with the examination. Examiner notes that while Mifune teaches determining an order for different examinations based on the earliest available time slots, under a broadest interpretation only one examination is needed to be determined); 
controlling an output device to output information ... indicating the order for the selected one or more first examination types to be performed ([0046]-[0049] teaches that the time for each exam, could be just one, is displayed on a display device, interpreted as including controlling an output device to output the order) to minimize the amount of time being wasted. See Mifune [0009].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer based method for supporting examinations as taught by Harano to determine an order for the selected one or more exam types based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types, and to control an output device to output the order for the selected one or more first exam types to be performed as taught by Mifune to minimize the amount of time being wasted, e.g., see Mifune [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Regarding claim 3, depending on claim 1, Harano further discloses wherein the computer controls the output device to output information indicating the one or more possible diseases together with the information indicating the one or more second examination types ([0058], [0127]-[0130], [0182], [0188] disclose that depending on the disease and the corresponding morbid probability the device informs the user of the diseases that they may be ailed by and the urgency for seeking further examination by a doctor by stating for example, urgent – go to the hospital now or go to the hospital in a few days if conditions do not improve, i.e., depending on the urgency the device selects the second examination type of an examination by a doctor).

Regarding claim 5, depending on claim 1, Harano further discloses wherein the computer controls the output device to output information indicating the one or more possible diseases ([0183] detailed information about each disease is outputted) and information indicating the one or more morbid probabilities together with the information indicating the one or more second examination ([0129]-[0130] the morbid probability is displayed with the list of diseases as well as the indication as to urgency for the second examination type of an examination by a doctor).

Claim 13 is rejected under 35 USC §103 as being unpatentable over Harano in view of McNair and further in view of Fateh and further in view of Mifune and further in view of US 8,548,828 to Longmire.
Regarding claim 13, depending on claim 1, the modified combination of Harano/McNair/Fateh/Mifune discloses wherein the first examination data comprises descriptions that represent a structure or function of a predetermined site of the patient (Harano [0177]-[0178] discloses that the first exam is a flowchart questionnaire group corresponding to the chief complaint; Harano [0052] discloses that the chief complaint is abdominal pain and the flowchart questionnaire includes questions like is the pain severe to which the patient may answer ‘yes’ and therefore is describing the structure/function of their abdomen), and
the computer performs selection of the second examination types based on the result obtained by the first examination data (Harano [0179] the server selects the acceleration questionnaire, interpreted to be the second examination type group, from the HDD183 of the server device 163 based on the disease group resulting from the answers from the flowchart questionnaire group which was based on the chief complaint).
Harano does not disclose wherein the first examination comprises image data that represents a structure or function of a predetermined site of the patient and that an artificial intelligence engine processes image data.
Longmire teaches, in col 12 lns 55-63, that it is old and well known in the art of processing health care data for the first examination to comprise image data that represents a structure or function of a predetermined site of the patient and that an artificial intelligence engine processes image data (col 12 lns 55-63 the system uses machine learning, i.e., artificial intelligence, to process the image received by the patient of the body part affected and the computer uses the image to inform a first diagnosis which may or may not lead to a second examination, i.e., when more information is required by the HCP) to improve the efficiency of the detection process. See Longmire col 8 lns 19-21.
Therefore it would have been obvious for one of ordinary skill in the art of processing health care data to have modified the modified combination of Harano/McNair/Fateh/Mifune which discloses a method clinical diagnosis to include an artificial intelligence engine that receives and processes image data that represents a structure or function of a predetermined site of the patient as taught by Longmire to improve the efficiency of the diagnosis process. See Longmire col 8 lns 19-21.

Response to Arguments
Applicant's arguments, pp. 9-14 of the Response, related to the rejection of claims 1, 3, 5-10, and 12-17 under § 101 have been fully considered but they are not persuasive.
In discussing whether or not the claims are directed to an abstract idea, p. 10 of the Response, Applicant states: 
Amended claim 1 recites a particular computer-based method for supporting medical examinations comprising ophthalmic examinations wherein a computer performs steps including selecting, based on a result obtained by an artificial intelligence engine of the computer, examination types from examination type groups stored in a storage device in advance and controlling an output device to output information indicating one or more examination types. The first examination types include ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer and data from those examinations are received and used to determine additional examination types.
Applicant then argues, that: “The method of amended claim 1 is clearly not a mathematical concept because it does not recite any mathematical formulas or concepts.” Response p. 10. Examiner notes that in the Office Action the claims were not interpreted as covering an abstract idea that is a 
Applicant then argues, on pp. 10-11, that: 
The recitations of amended claim 1 do not recite concepts performed in the human mind at least because claim 1 clearly states that it is a computer-based method including use of an artificial intelligence engine and the computer performs the steps. Further, the artificial intelligence engine produces a result that is based on history data. In addition, the limitations of claim 1 include selecting examination types from examination type groups stored in a storage device in advance, controlling an output device to output information indicating one or more examination types, and receiving data pertaining to first examination types. The first examination types include ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. Data from those examinations is used to determine additional examination types to be selected and performed. As such, the recitations of amended claim 1 do not fall within mental processes.
Examiner disagrees. As discussed above, claim 1 recites an abstract idea because it claims concepts that can be performed in the human mind, i.e., a mental process, because selecting an examination type from a pool of examinations and determining further examinations based on previous examinations is a mental process that can be performed in the human mind but for the recitation of additional elements that amount to adding the words apply it to the abstract idea, e.g., generic computer components, e.g., a computer, a storage device, and an output device, adding mere extra solution activity, or generally linking the abstract idea to a field of use. Limiting the first examination type to including specific types of eye exams does not make the concept less of an abstract idea, it merely adds additional details to what the abstract idea. Therefore Applicant’s arguments that the claims cannot be interpreted as reciting a mental process merely because they are to be performed on generic computer structures is not persuasive. See generally 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”).

Under Prong Two, an additional element may integrate the exception into a practical application if the additional element uses the judicial exception in conjunction with a particular machine or manufacture that is integral to the claims. Amended claim 1 is implemented using a computer, which includes an artificial intelligence engine, for supporting medical examinations and utilizes an output device for outputting information indicating examination types. Amended claim 1 also recites ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. Amended claim 1 recites using history data to select one or more examination types to be output by the output device based on a result obtained by an artificial intelligence engine. As such, amended claim 1 has additional elements, namely a computer for supporting medical examinations, an artificial intelligence engine, an output device, and ophthalmic examinations performed using one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. The elements are used to support ophthalmic examinations according to the computer-based method of amended claim 1. Accordingly, the recitations of amended claim 1 define a practical application because they claim particular machines (i.e., a computer for supporting medical examinations, an artificial intelligence engine, an output device, and multiple devices for performing ophthalmic examinations) that are integral to the claims. Thus amended claim 1 is patent eligible under Prong Two. 
Examiner disagrees. Per the 2019 PEG limitations that are not indicative of integration into a practical application include – “Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)”. As discussed in the Office Action and again repeated above, the recitations of using a computer including an artificial intelligence engine,  the output device, etc. is considered to be the equivalent of using a computer as a tool to perform the abstract idea of selecting an examination type. Examiner notes that the recitation of an artificial intelligence engine is recited at a high level and amounts to adding the words apply it/using a computer as a tool to perform the abstract idea of selecting an examination type based on the history data. As discussed in the originally filed Specification, the computer for supporting ophthalmic examinations and 
In discussing whether or not the claims can be considered to be interpreted under Step 2B to include additional elements sufficient to ensure that the claim amounts to significantly more than the abstract idea itself, in line with the 2019 PEG, pgs. 12-13 of the Response, Applicant argues that:
Amended claim 1 recites "a computer-based method for supporting ophthalmic examinations comprising ophthalmic measurements and/or ophthalmic imaging" and recites steps including "receiving history data obtained from history taking of a patient; selecting, based on a result obtained by an artificial intelligence engine of the computer, ... controlling the output device to output information indicating the one or more second examination types." These recitations describe particular computer-based method for supporting ophthalmic examinations performed using a computer, an artificial intelligence engine, one or more of a fundus camera, an optical coherence tomography apparatus, a visual acuity test apparatus, an objective refractometer, and a tonometer. Therefore, amended claim 1 recites significantly more than an abstract idea itself.
Examiner disagrees. Examiner notes that Applicant's argument fails to comply with 37 CFR 1.111(b) because it is a mere conclusory statement that amounts to a general allegation that the claims do not recite significantly more than the abstract idea itself. As discussed above, the additional limitations and/or the combination of limitations are not indicative of significantly more because they amount to adding the words apply it, add insignificant extra solution activity to the judicial exception, generally link the use of the judicial exception to a particular field, and represent only well-understood, routine, conventional activity. 
Applicant’s argument, see p. 13 of the Response, that: 
amended claim 1 does not preempt all methods for supporting medical examinations comprising ophthalmic measurements and/or ophthalmic imaging because claim 1 includes limitations pertaining to selecting examination types from examination type 
Examiner disagrees. Regarding monopolization of an abstract idea, i.e., preemption, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04.  As shown above, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent significantly more than the abstract idea, and hence has addressed any concerns arising from preemption.

Applicant' s arguments with respect to the §103 rejection claim 1, pp. 14-16 of the Response,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See above.
Applicant states on p. 14 of the Response that:
In one embodiment, the computer may be configured to determine the examination order according to operation of the examination apparatuses. For example, the examination order can be selected in order to allow findings of the first examination to be used in performing the second examination. As such, a particular area of interest identified during the first examination can be used to focus the second examination on the particular area of interest. 
It is noted that the features described by the applicant above are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that Harano/Fateh/Rottem fail to disclose the amended claim limitation, “determining an order for the selected one or more first examination types to be performed based on operation of each examination apparatus used to perform an associated at least one of the selected one or more first examination types; controlling an output device to output information ... indicating the order for the selected one or more first examination types to be performed.” Examiner agrees. As discussed above, it is Mifune that discloses these amended claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686  

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686